Name: Commission Regulation (EEC) No 2610/81 of 8 September 1981 amending for the sixth time Regulation (EEC) No 2101/81 introducing a countervailing charge on apples originating in Argentina
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 254/8 Official Journal of the European Communities 9 . 9 . 81 COMMISSION REGULATION (EEC) No 2610/81 of 8 September 1981 amending for the sixth time Regulation (EEC) No 2101 /81 introducing a countervailing charge on apples originating in Argentina Regulation is amended ; whereas, if these conditions are taken into consideration , the countervailing charge on the import of apples other than cider apples origi ­ nating in Argentina must be altered, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1116/81 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Regulation (EEC) No 2101 /81 (3), as last amended by Regulation (EEC) No 2543/81 (4), intro ­ duced a countervailing charge on apples other than cider apples originating in Argentina ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge introduced in application of Article 25 of that The amount ' 13-31 ECU appearing in Article 1 of Regulation (EEC) No 2101 /81 is replaced by the amount ' 15-74 ECU'. Article 2 This Regulation shall enter into force on 9 September 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 September 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , (2) OJ No L 118 , O OJ No L 204, (4) OJ No L 248 , 20 . 5 . 1972, p . 1 . 30 . 4. 1981 , p . 1 . 24. 7 . 1981 , p . 25 . 1 . 9 . 1981 , p . 47 .